Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES THIRD QUARTER RESULTS FOR 2015 Tel Aviv, Israel, November 30, 2015, Elbit Imaging Ltd. (TASE, NASDAQ: EMITF) ("Elbit" or the "Company") announced today its results for the third quarter of 2015. Three months ended September 30, 2015 compared to corresponding period in 2014 The Company’s loss for the three months period ended September 30, 2015 (“Q3 2015”) amounted to NIS 2 million. Consolidated income, revenues and gain for Q3 2015 amounted to NIS 51 million (US$ 14 million) compared to NIS 284 million in the corresponding period in 2014 (“Q3 2014”). · Revenues from sale of commercial centers decreased to nil in Q3 2015 compared to NIS 196 million in Q3 2014. Such revenues in Q3 2014 was mainly attributable to the sale of commercial centers by our 44.9% subsidiary, Plaza Centers N.V. ("PC"), in Serbia and the sale of a land plot in Romania. · Rental income from commercial centers decreased to NIS 19 million (US$ ­­­5 million) in Q3 2015 compared to NIS 28 million in Q3 2014.The decrease was mainly attributable in the sale of the Kragujevac commercial center in Q3 2014 and the sale of the Koregaon Park commercial center in Q2 2015. · Cost of commercial centers decreased in Q3 2015 to NIS 13 million (US$ 3 million) compared to NIS 217 million in Q3 2014. The decrease was mainly attributable to (i) the cost of commercial centers and plots sold by PC during Q3 2014 in the amount of NIS 198 million and (ii) a decrease in expenses resulting from a decrease in the rental income of the commercial centers as mentioned above · Revenues from hotels operation and management decreased in Q3 2015 to NIS 31 million (US$ 8 million) compared to NIS 49 million in Q3 2014. The decrease was mainly attributable to the sale of our hotels in Antwerp, Belgium in June 2015. · Costs and expenses of hotels operation and management decreased in Q3 2015 to NIS 26 million (US$ 7 million) compared to NIS 42 million in Q3 2014. The decrease in expenses resulted from a decrease in the revenue from hotels operation and management as mentioned above · General and administrative expenses amounted to NIS 2 million (US$ 0.6 million) in Q3 2015 compared to NIS 8 million in Q3 2014. The decrease was mainly attributable to the efficiency measures taken by the Company in Q3 2015 reducing the general and administrative costs in the Company’s headquarters. · Share in losses of associated, net amounted to NIS 14 million (US$ 4 million) in Q3 2015 compared to NIS 10 million in Q3 2014. Such losses in Q3 2015 were mainly attributable to the Company's medical device investments and to impairment of trading property by an associated company in India. · Financial income, net in Q3 2015 amounted to NIS 14 million (US$ 4 million) compared to financial expenses, net in the amount of NIS 51 million in Q3 2014. The decrease of NIS 65 million (US$ 17 million) is mainly attributable to the following: o A decrease in interest expenses and CPI-linked borrowing expenses, net in the amount of NIS 36 million (US$ 10 million) mainly dueto (i) financial gain of NIS 51 million (US$ 14 million) attributed to self-repurchase of two banks loans byPC's wholly owned subsidiary witha face value ofEUR 20.4 million for the consideration of EUR 8.5 million, offset by: (ii) an increase in PC's interest expenses in the amount of 15 million (US$ 4 million)mainly due to the higher effective interest rate of its debentures following the completion of PC's debt restructuring at the end of 2014. o A decrease in the amount of NIS 46 million (US$ 12 million) in exchange rate losses mainly attributable to changes in the exchange rate between the Euro and NIS on PC’s notes, which are recorded in NIS and are measured in Euro. · Offset by: o An increase in the amount of NIS 17 million (US$ 5 million) in non-cash expenses as a result of changes in fair value of financial instruments which are measured at fair value through profit and loss. · Write-down and other expenses, net increased in Q3 2015 to NIS 10 million (US$ 3 million) compared to income in the amount of NIS 15 million in Q3 2014. The expenses in Q3 2015 were mainly attributable to write down of trading property by PC and to initiation expenses related to our project in India. · Loss before income tax amounted to NIS 1 million (US$ 0.3 million) in Q3 2015 compared to NIS 29 million in Q3 2014. · Income tax amounted to NIS 1 million (US$ 0.3 million) in Q3 2015 compared to tax benefits in the amount of 1 million in Q3 2014. · Loss from continuing operations amounted to NIS 2 million (US$ 0.6 million) in Q3 2015 compared to NIS 28 million in Q3 2014. · Income from discontinued operations, net, amounted to nil in Q3 2015 compared to NIS 4 million in Q3 2014. · Loss for Q3 2015 amounted to NIS 2 million (US$ 0.6 million) (NIS 23 million attributed to the equity holders of the Company) compared to NIS 32 million in the corresponding period in 2014 (all attributed to the equity holders of the Company). · Shareholders' Equity as of September 30, 2015 amounted to NIS 364 million (US$ 93 million) out of which an amount of NIS 29 million (US$ 7 million) is attributed to the controlling interest and amount of NIS 335 (US$ 85 million) is attributable to the non-controlling interest. 2 About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business:(i) Commercial centers - initiation, construction, and sale of commercial centers and other mixed-use property projects, predominantly in the retail sector, located in Central and Eastern Europe. In certain circumstances and depending on market conditions, the Group operates and manages commercial centers prior to their sale. (ii)Hotels - hotels operation and management. (iii) Medical industries and devices - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine. (iv) Residential projects - initiation, construction and sale of residential units or plots designated for residential located primarily in India. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2014, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact Ron Hadassi Chairman of the Board of Directors Tel: +972-3-608-6048 Fax: +972-3-608-6050 ron@elbitimaging.com 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS September 30 December 31 September 30 2 0 1 5 2 0 1 4 2 0 1 5 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Inventories Assets related to discontinued operation Non-Current Assets Trading property Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Current Liabilities Short-term credits Suppliers and service providers Payables and other credit balances Liabilities related to discontinued operation - - Non-Current liabilities Borrowings Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company Non controlling Interests 4 ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 5 2 0 1 4 2 0 1 5 2 0 1 4 2 0 1 4 2 0 1 5 (in NIS thousands) Convenience translation US$'000 Income revenues and gains Revenues Revenues from sale of commercial centers - Revenues from hotels operation and management Total revenues Gains and other Rental income from Commercial centers Gain from sale investees - - - Total gains Total income revenues and gains Expenses and losses Hotels operation and management Commercial centers General and administrative expenses Share in losses of associates, net Financial expenses, net ) Financial gain from debt restructuring - ) - ) - Write down, charges and other expenses(income), net ) Profit (loss) before tax benefits ) Income tax expenses (tax benefits) ) ) Profit (loss) from continuing operations ) Profit (loss) from discontinued operation, net ) ) ) Profit (loss)for the period ) Attributable to: Equity holders of the Company ) Non controlling interest ) 5 ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 5 2 0 1 4 2 0 1 5 2 0 1 4 2 0 1 4 2 0 1 5 (in NIS thousands) Convenience translation US$'000 Profit (Loss) for the period ) Other comprehensive income to be reclassified to profit or loss in subsequent periods: Exchange differences arising from translation of foreign operations ) ) Reclassification adjustments relating to foreign operations disposed of in the year ) - ) Gain (loss) from cash flow hedge ) ) Loss from available for sale investments - ) - ) ) - ) Items not to be reclassified to profit or loss in subsequent periods: Additions during the period ) ) ) Other Comprehensive income (loss) Comprehensive income (loss) Attributable to: Equity holders of the Company ) Non-controlling interest ) 6 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock- based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to share- holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2015 - ) ) ) - Profit (loss)for the period - ) ) - ) ) ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Transaction with non-controlling interest - - ) - ) - ) ) ) Stock-based compensation expenses - Balance - September 30, 2015 - ) ) ) - Balance - January 1, 2014 ) Profit (loss)for the period - ) Other comprehensive income (loss) - - ) ) - ) - ) ) ) Issuance of shares - Transaction with non-controlling interest - Treasury stock and old stock cancellation ) ) - ) - - - Out of consolidation - Classification - Stock-based compensation expenses - Balance - September 30, 2014 - ) ) - (*)includes transactions with non-controlling interest reserve and hedging reserve. 7 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock- based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to share- holders of the company Non- Controlling interest Total shareholder's equity Convenience translation, U.S.$'000 Balance - December 31, 2014 - ) ) ) - Profit (loss)for the year - ) ) - ) ) ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Stock based compensation expenses - 78 - - 78 - 78 Transaction with non controlling interest - - ) - ) - ) ) ) Balance - September30, 2015 - ) ) ) - 8
